ACCEPTED
                                                                                       14-15-00027-cv
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 3/20/2015 12:01:05 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                          No. 14-15-00027-CV
         ____________________________________________________
                                                                       FILED IN
                                                                14th COURT OF APPEALS
                            In the Court of Appeals                HOUSTON, TEXAS
                     for the Fourteenth Judicial District       3/20/2015 12:01:05 PM
                               Houston, Texas                   CHRISTOPHER A. PRINE
                                                                         Clerk
         ____________________________________________________

Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken
             Paxton, Attorney General of the State of Texas,
                                           Appellant,
                                   v.

                     Checkfree Services Corporation,
                                           Appellee.
         ____________________________________________________

      On Appeal from the 53rd Judicial District Court, Travis County, Texas
        ____________________________________________________

  APPELLANTS’ UNOPPOSED MOTION FOR 30-DAY EXTENSION TO
                  FILE BRIEF OF APPELLANTS
      ____________________________________________________

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Pursuant to Rules 10.5 and 38.6(d) of the Texas Rules of Appellate Procedure,

Appellants Glen Hegar, Comptroller of Public Accounts of the State of Texas, and

Ken Paxton, Attorney General of the State of Texas ("Appellants") file this

Unopposed Motion for a 30-day Extension to File Brief of Appellants.

      Appellants’ Brief is currently due April 15, 2015. The undersigned counsel

respectfully requests a 30-day extension of time to file Appellants’ Brief, such that
it would instead be due May 15, 2015. No extensions in this matter have previously

been sought by Appellants.

       The undersigned counsel relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

          • Appellants’ prior counsel, Erika Sams, is moving out of the state. The
            undersigned counsel was not previously involved in this case, and his
            substitution of counsel was only filed on March 4, 2015.

          • The undersigned counsel is responsible for reviewing numerous bills
            during the legislative session, and preparing for the Legislative Budget
            Board estimates of the fiscal impact such legislation would have upon
            his division in the Attorney General’s office.

          • The undersigned counsel is lead attorney for the Texas Workforce
            Commission in numerous tax disputes, including four cases that are all
            in active discovery at the present time:

                 o PSM, Plus, LLC v. Tex. Workforce Comm’n et al., Cause No. D-
                   1-GN-14-00448, 53rd Judicial District Court of Travis County,
                   Texas;
                 o G&A Outsourcing, Inc. et al. v. Tex. Workforce Comm’n, Cause
                   No. D-1-GN-14-005431, 98th Judicial District Court of Travis
                   County, Texas;
                 o G&A Outsourcing IV, LLC v. Tex. Workforce Comm’n, Cause
                   No. D-1-GN-14-005432, 126th Judicial District Court of Travis
                   County, Texas; and
                 o DGC Realty Solutions, LLC v. Tex. Workforce Comm’n, Cause
                   No. D-1-GN-13-004087, 261st Judicial District Court of Travis
                   County, Texas.

          • The undersigned counsel is preparing a Plea to the Jurisdiction in
            Quinones v. Teacher Retirement Sys. of Tex. et al., Cause No. D-1-GN-
            15-000356, 53rd Judicial District Court of Travis County, Texas, which
            will be set for hearing the week of March 30–April 3.
Appellants’ Unopposed Motion for Extension to File Brief
          • The undersigned secondary counsel has a brief due on March 23, 2015
            in Hunter v. Tex. Dep’t of Ins. et al., Cause No. 03-14-00737-CV, Third
            Court of Appeals, Texas.

          • The undersigned secondary counsel is the legislative liaison for her
            division at the Attorney General’s office and has extensive duties
            related to legislation during the legislative session.

          • The undersigned secondary counsel will be out of the office on April 3,
            2015.

       Appellants seek this extension of time to prepare a briefing that fully assists

this Court in deciding the issues presented by this appeal. Given the undersigned

counsels’ prior lack of involvement in this case and other time commitments, it will

not be possible to prepare such a briefing by April 15, 2014. Appellee Checkfree

Services Corporation is not opposed to this motion. This request is not sought for

delay but so that justice may be done.

                                   PRAYER FOR RELIEF

       For the reasons set forth above, Appellants request that this Court extend the

deadline for filing Appellants’ Brief to May 15, 2015. Appellants further request all

other relief to which they may be justly entitled.




Appellants’ Unopposed Motion for Extension to File Brief
                                          Respectfully submitted,

                                          KEN PAXTON
                                          Attorney General of Texas

                                          CHARLES E. ROY
                                          First Assistant Attorney General

                                          JAMES E. DAVIS
                                          Deputy Attorney General for
                                          Civil Litigation

                                          ROBERT O’KEEFE
                                          Chief, Financial Litigation,       Tax,   and
                                          Charitable Trusts Division

                                          /s/Quinn T. Ryan
                                          QUINN T. RYAN
                                          Attorney-in-Charge
                                          Financial Litigation, Tax and Charitable
                                          Trusts Division
                                          State Bar No. 24074994
                                          Tel: (512) 463-3112
                                          Fax: (512) 478-4013
                                          quinn.ryan@texasattorneygeneral.gov

                                          Cynthia A. Morales
                                          Secondary Attorney-in-Charge
                                          Financial Litigation, Tax, and Charitable
                                          Trusts Division
                                          State Bar No. 14417420
                                          P.O. Box 12548
                                          Austin, Texas 78711-2548
                                          Tel: (512) 475-4470
                                          Fax: (512) 478-4013
                                          cynthia.morales@texasattorneygeneral.gov

                                          Attorneys for Appellants



Appellants’ Unopposed Motion for Extension to File Brief
                          CERTIFICATE OF CONFERENCE

      I certify that on March 18, 2015, I conferred with counsel for Appellee by
email, who confirmed that Appellee is not opposed to this motion.

                             CERTIFICATE OF SERVICE

      I certify that on March 20, 2015, a copy of this Appellants’ Unopposed Motion
for 30-Day Extension to File Brief of Appellants was served on Appellee as indicated
below:

 Doug Sigel
 RYAN LAW FIRM, LLP                          Via e-serve: doug.sigel@ryanlawllp.com
 Counsel for Appellee



                                          /s/Quinn T. Ryan
                                          QUINN T. RYAN
                                          Assistant Attorney General




Appellants’ Unopposed Motion for Extension to File Brief